Citation Nr: 0702282	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for disabilities of both 
knees and the low back.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In November 2005, the Board found that new and material 
evidence had been received to reopen the previously denied 
claims, but concluded that additional development was 
required with respect to the underlying service connection 
claims.  Therefore, the Board remanded these claims to 
provide additional notice to the veteran, obtain any relevant 
records not on file, and to accord the veteran an examination 
which addressed the etiology of the claimed disabilities.  As 
a preliminary matter, the Board finds that the prior remand 
directives have been substantially complied with, and, thus, 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that it also 
determined in November 2005 that new and material evidence 
had not been received to reopen the previously denied claim 
of service connection for residuals of a head injury.  
Nothing in the record reflects that the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Therefore, the Board no longer has 
jurisdiction over that issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current knee and low 
back disorders are causally related to his period of active 
duty.


CONCLUSION OF LAW

Service connection is not warranted for a left knee disorder, 
a right knee disorder, or a low back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has essentially contended, to include at his May 
2005 hearing, that he has current disabilities of the knees 
and low back due to injuries sustained while on active duty.  
He described the circumstances of his in-service injuries at 
the hearing, and maintains that he has had recurrent problems 
since his period of active duty.

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent a notification letter in May 2002, which is clearly 
prior to the August 2002 rating decision that is the subject 
of this appeal.  He was also provided with additional 
notification by letters dated in June 2003, November 2005, 
and March 2006.  Taken together, the aforementioned letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the letters provided to the 
veteran with respect to his service connection claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such information was included in an April 2006 
Supplemental Statement of Case (SSOC).  More importantly, for 
the reasons stated below, the preponderance of the evidence 
is against the service connection claims, and they must be 
denied.  Consequently, any deficiency pursuant to the Court's 
holding in Dingess/Hartman has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a December 2006 statement the 
veteran's accredited representative submitted a statement 
that cited to relevant statutory and regulatory provisions 
regarding service connection claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  As noted in the Introduction, he had 
the opportunity to present evidence and testimony at the May 
2005 hearing.  Further, he was accorded a VA medical 
examination regarding this case in March 2006.  Although the 
veteran criticized the adequacy of this examination, for the 
reasons detailed below the Board finds that this examination 
is sufficient to resolve the current appellate issues.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board medical findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the veteran's bilateral knee and low back 
disorders.

Initially, the Board acknowledges that the service medical 
records contain multiple entries for both the left knee and 
low back.  For example, there are entries regarding the left 
knee in October 1980, January 1981, May 1981, September 1981, 
April 1982, May 1982, July 1982, August 1982, November 1982, 
July 1983, August 1983, September 1983, November 1983, and 
March 1984.  In addition, records dated in July 1981 indicate 
treatment of the right knee.  Further, records indicate he 
had an X-ray of the right knee in August 1983 following an 
injury.  However, it should be noted that the knee is 
identified by an abbreviation, and that other records 
indicate treatment for the left knee during this period.  
Still, the Board cannot ignore the fact that these records do 
provide evidence of right knee problems during service.  The 
service medical records also contain entries regarding the 
low back in May 1981, February 1983, June 1983, July 1983, 
and October 1983.  Moreover, the veteran checked the boxes on 
his August 1984 Report of Medical history to indicate he had 
experienced "trick" or locked knee, as well as recurrent 
back pain.  Nevertheless, the veteran's lower extremities and 
spine were clinically evaluated as normal on his August 1984 
expiration of term of service examination.

The Board further notes that there is no competent medical 
evidence of any of the claimed disabilities in the post-
service records until at least 2002, approximately 18 years 
after his separation from active duty.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also observes that no competent medical opinion is 
of record which relates the current knee and low back 
disorders to active service.  Granted, various records note 
the veteran's reported history of his in-service injuries and 
that he had had recurrent problems since that time.  For 
example records dated in April 2003 note that he had had back 
pain for more than 20 years.  However no additional comments 
or opinions were made regarding the veteran's reported 
history.  The fact that the veteran's statements concerning 
the etiology of his current disabilities were transcribed by 
health care providers does not turn such statements into 
competent medical evidence.  As the Court has noted, 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).

More importantly, the veteran underwent a VA joints 
examination in March 2006, at which the examiner concluded 
the current disabilities of the knees and low back were not 
related to active service.  The Board notes that the veteran 
asserted in a September 2006 statement that the examiner was 
biased, and that he did not conduct a thorough examination.  
However, a review of the examination report itself does not 
indicate any such bias, and it does contain detailed physical 
evaluation findings.  Further, the Board reiterates that this 
examination report is the only competent medical opinion of 
record to address the etiology of the current disabilities.  
As this opinion was based upon both an evaluation of the 
veteran and review of his claims folder, the Board concludes 
that the examiner had a sufficient foundation upon which to 
base his opinion.

In summary, although the service medical records indicate 
treatment for both knees and the low back during active 
service, no chronic disability was diagnosed at the time of 
his separation from service and for many years thereafter.  
Moreover, the only competent medical opinion to address the 
etiology of the current disabilities has concluded that none 
of them are related to active service.  Based on the 
foregoing, the Board must conclude that the preponderance of 
the evidence is against these claims, and they must be 
denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


